[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION FOR SUMMARY JUDGMENT IN LIEU OF COMPLAINT
The plaintiff, Copelco Capital, Inc. initiated this action by filing a motion for summary judgment in lieu of complaint pursuant to General Statutes § 52-607 which allows for enforcement of foreign judgments.1 The plaintiff seeks to enforce the judgment in Copelco Capital, Inc. v. Mini BusinessSystems Inc., d/b/a MBS Industries, Inc., and MBS Industries,Inc., Doc. No.: DC 369-97, Superior Court of New Jersey, Bergen County. The plaintiff has attached documentation of the judgment and proof of services from New Jersey to the motion for summary judgment along with a certification by the plaintiff that the judgment is unsatisfied and has not been stayed.
"Practice Book § 384 [now § 17-49] provides that summary judgment shall be rendered forthwith if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law . . . In deciding a motion for summary judgment, the trial court must view the evidence in the light most favorable to the nonmoving party . . . The party seeking summary judgment has the burden of showing the absence of any genuine issue [of] material facts which, under applicable principles of substantive law, entitle him to a judgment as a matter of law; . . . and the party opposing such a motion must provide an evidentiary foundation to demonstrate the existence of a genuine issue of material fact. Practice Book § 381 [now § 17-46] . . ." Dowling v. Finley Associates,Inc., 248 Conn. 364, 369-70, 364 A.2d 1245 (1999). "The test is whether a party is entitled to a directed verdict on the same facts." Serrano v. Burns, 248 Conn. 419, 727 A.2d 1276 (1999). "A trial court's decision to direct a verdict can be upheld only when the jury could not reasonably and legally have reached any other conclusion." Krondes v. Norwalk Savings Society,53 Conn. App. 102, 112, 728 A.2d 1103 (1999).
The defendant has not provided any opposition to the motion for summary judgment. Thus, there is no genuine issue of material CT Page 14790 fact. The summary judgment is granted as the plaintiff has demonstrated that they are entitled to judgment as a matter of law.
By the court,
GILL, J.